COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        G. R. Auto Care, Radita Gheorghe, and Laurentio Gheorghe
                            v. Proem Design-Build, Inc. Jake Emery, and Keith Messick

Appellate case number:      01-17-00243-CV

Trial court case number:    2015-35904C

Trial court:                190th District Court of Harris County

       Appellants, G. R. Auto Care, Radita Gheorghe, and Laurentio Gheorghe, have
filed a “Motion for Leave to File Clerk’s Record in Related Case.” The motion is
granted.
       Accordingly, the Clerk of this Court is directed to copy the supplemental clerk’s
records, filed on June 26, 2017, in No. 01-17-00068-CV, and file the copies in No. 01-17-
00243-CV.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually        Acting for the Court


Date: July 18, 2017